MEMORANDUM DECISION                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                              Apr 21 2016, 8:42 am

this Memorandum Decision shall not be                                   CLERK
                                                                    Indiana Supreme Court
regarded as precedent or cited before any                              Court of Appeals
                                                                         and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Russell T. Clarke, Jr.                                  Michael R. Auger
Emswiller, Williams, Noland & Clarke,                   Franklin, Indiana
P.C.
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re the Marriage of R.E.F.,                           April 21, 2016
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        41A01-1508-DR-1021
        v.                                              Appeal from the Johnson Circuit
                                                        Court
A.M.A. f/k/a A.M.F.,                                    The Honorable K. Mark Loyd,
Appellee-Petitioner.                                    Judge
                                                        Trial Court Cause No.
                                                        41C01-1108-DR-581



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016       Page 1 of 21
                                       Statement of the Case
[1]   R.E.F. (“Father”) appeals the dissolution court’s final decree dissolving

      Father’s marriage to A.M.A. (“Mother”). Father presents the following issues

      for our review:

              1.      Whether the dissolution court erred when it ordered that
                      legal custody of the parties’ child, H.F. (“Child”), would
                      alternate annually.

              2.      Whether the dissolution court erred when it ordered that
                      Mother would exercise parenting time with Child every
                      other week.

              3.      Whether the dissolution court erred when it did not order
                      Mother to participate in weekly counseling for a period of
                      years.

              4.      Whether the dissolution court’s order denying Father’s
                      motion to correct error is confusing and requires
                      clarification.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Father and Mother married in 1999. Each had children from previous

      relationships, and the parties had one child together, H.F. (“Child”), born

      February 23, 2000. In 2011, Mother filed a petition for dissolution of the

      marriage. Following a final hearing, which concluded on March 3, 2015, the

      dissolution court entered the following relevant findings and conclusions:



      Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 2 of 21
        9. [Child] was born February 23, 2000. She is the fifteen (15)[-]
        year[-]old daughter of the parties.

        10. Both parties are seeking sole physical and legal custody of
        [Child]. Dr. Richard Lawlor and Dr. Bart Ferraro provided child
        custody evaluations.

        11. [Child] testified that she is happy to have two (2) parents but
        does not like the tension or stress of the custody dispute between
        them. Although [Child] expressed love for [Father], she wishes
        to live with [Mother] and have little or not [sic] parenting time
        with her Father.

        12. [Child] objects to [Father] recording their conversations but
        understands that he will likely continue to record based upon his
        concerns that there have been numerous false allegations made
        against him by [Mother].

        13. [Child] complained that her Father will not let her walk to
        the park or around the neighborhood alone, and he has
        passwords to lock certain television programs and X-box.

        14. [Child] testified she has a good relationship with her half-
        sibling, [C.F.], and sees him during parenting time.

        15. [Child] is a student at Greenwood High School where she
        participates in the choir concert, soccer, and color guard.

        16. [Child] and [Father] participated in joint counseling with
        Amy Egler, LMFT. Ms. Egler reported to Dr. Ferraro as part of
        his custody evaluation that [Child] had demonstrated a positive
        adjustment to the relationship with her Father during Spring
        Break vacation and regressed in the weeks following her return to
        the Petitioner’s home. Ms. Egler noted in his [sic] regard that
        [Child] herself stated “it’s fine if we’re away.” Ms. Egler
        questioned whether [Child]’s regression on this and other


Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 3 of 21
        occasions could be due to [Mother]’s influence because she
        perceives [Child] and her mother to be overly aligned.

        17. Dr. Ferraro reviewed Dr. Lawlor’s custody evaluation and
        included Dr. Lawlor’s findings in the second evaluation. Dr.
        Lawlor recommended the continued sharing of joint legal
        custody and the sharing equally of physical custody/parenting
        time, the latter in a 2:2:5:5 fashion. Dr. Lawlor also
        recommended the continued involvement of a Parenting
        Coordinator.

        18. Dr. Ferraro recommended that the parties share joint
        physical custody with the schedule of a week on/week off basis
        with transitions to occur on Fridays after school or after Friday
        extracurricular involvement. Dr. Ferraro also recommended that
        the parties alternate sole legal custody on an annual basis in order
        to mitigate the potential or the likelihood that one parent could
        misuse his or her authority in any sustained or ongoing fashion.
        Dr. Ferraro also strongly recommended for the parties to
        continue to work with a Parenting Coordinator through [Child]’s
        18th birthday.

        19. Mr. Richard Wacker was the initial court[-]appointed
        Parenting Coordinator. The parties first met with Mr. Wacker in
        a joint session on March 9, 2012, to resolve issues relating to
        communication, the exchange location, and additional parenting
        time for [Father]. It was necessary at that time for Mr. Wacker
        to urge [Mother] to provide [Father] with her current address and
        not to deactivate her working phone number without first
        contacting the PC or providing [Father] an alternative working
        number.

        20. Prior to those agreements, [Mother] had consistently blocked
        communication attempts from [Father] to [Child].




Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 4 of 21
        21. Mr. Wacker reported that although [Mother] continuously
        alleged incidents of domestic violence[,] he could not
        [corroborate] any such incident.

        22. Mr. Wacker further reported that despite the voluminous
        number of police reports and number of complaints filed with the
        Department of Child Services (DCS), no complaint or allegation
        of misconduct on the part of [Father] had ever been substantiated
        by either agency.

        23. Mr. Wacker reported that there had been little progress at the
        joint sessions by having both parties in the same room due to the
        high level of conflict between them.

        24. Mr. Wacker’s final report, filed June 9, 2014, indicated that
        [Mother]’s claims of stalking, harassment, physical and mental
        abuse from [Husband] were unsubstantiated and that he had not
        received any document or tangible proof of [Mother]’s
        allegations.

        25. On August 13, 2014, the Court appointed Dr. John
        Ehrmann, Jr., Psy.D.[,] as Successor Parenting Coordinator. Dr.
        Ehrmann is a clinical psychologist, licensed in the State of
        Indiana. He met with the parties on a number of occasions.

        26. Dr. Ehrmann reported that a final PC meeting was
        scheduled for January 13, 2015[,] at 9:30 A.M., but [Mother]
        failed to attend on time, even though she had confirmed the
        appointment by email dated January 7, 2015. Though appearing
        over two (2) hours late, [Mother] was outraged and screaming in
        the presence of other patients at the Doctor’s office.

        27. Dr. Ehrmann submitted to the Court his Parenting
        Coordination Summary of February 18, 2015. It stated in
        pertinent parts as follows:



Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 5 of 21
        “In general, parenting coordination has been ineffective in resolving
        difficulties between these two parents. For the most part, sessions are
        dominated by [Mother] who attempts to use the time to denounce
        [Father] in any and all ways possible. In essence, reaching an agreement
        on virtually anything between the two is impossible. There has been
        much more contact via email. Unfortunately, this had done nothing but
        triangulate the situation for this parenting coordinator. [Mother] has
        often provided incomplete and not necessarily accurate information in
        great abundance. In essence, when she is not supported in her wishes
        regarding the provision of medical care or education issues regarding
        [Child], she proceeds unilaterally and does as she chooses.

        For the most part[, Father] has been quite cooperative and responsive.
        He, too, is extremely frustrated with this process[,] however. Having
        reviewed the reports of the previous parenting coordinator, Richard
        Wacker, Esquire, many of the issues and concerns addressed by Mr.
        Wacker appear to be valid. In the opinion of this parenting
        coordinator/psychologist, although this is not an attempt to formulate a
        formal diagnosis, [Mother] acts and behaves in ways consistent with a
        mixed personality disorder. Most prominent i[s] a pattern of histrionic
        behavior. Unfortunately, she continues to behave in ways that clearly
        interfere in [Father]’s relationship with [Child]. It is quite clear that
        [Child], also interviewed by this psychologist/parenting coordinator,
        generally reflects her mother’s opinions. She is strongly reinforced by her
        mother for her resistance to her father, in ways that reflect a pattern of
        parental alienation.”

        28. When asked to define mixed personality disorder, Dr.
        Ehrmann explained it is a combination of all personality
        disorders as defined by the Diagnostic and Statistical Manual of
        Mental Disorders.

        29. Dr. Ehrmann explained histrionic behavior is marked by a
        pattern of emotional overreactions, narcissism, and entitlement,
        and as it relates to [Mother], “she will have what and when she
        wants, and if she does not get it, Husband will pay the price.”


Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 6 of 21
        30. Dr. Ehrmann explained that [Child] used some of the very
        words her mother used to describe her father. Dr. Ehrmann
        observed [Mother]’s tone of voice and non-verbal facial
        expressions that showed contempt and disrespect for [Father].

        31. Dr. Ehrmann’s summary stated, “The primary purpose of this
        summary is to inform the Court that parenting coordination services are
        essentially ineffective and not, in any way, an appropriate way to resolve
        the difficulties and challenges these two parents have in attempting to
        meet the needs of their daughter. There is simply no effective way in
        which co-parenting is possible. A sole custody model would appear to
        have significant advantages in better advocating for this child without the
        constant conflict between these parents.

        Instead, what appears to be needed here, in addition to a sole custody
        model, is an experienced trained guardian ad litem who can monitor the
        situation and continue advocacy for [Child]. In this fashion, all future
        orders of the Court can be used as a model to hold both parents
        accountable as necessary and, again, continue advocacy for [Child].

        Finally, in the opinion of the parenting coordinator/psychologist, there is
        an urgent need to address the issues here and move things forward in a
        more controllable and appropriate fashion as soon as possible.[”]

        32. Throughout these proceedings the parents have failed
        miserably in their ability to willingly and ably communicate and
        cooperate to advance [Child]’s welfare. Parenting Coordination
        reports are fraught with endless disagreements over simple
        decisions that ultimately would benefit [Child].

        33. Whether their actions are motiv[ated] by acquiring a
        perceived advantage as to the ongoing litigation or to further
        their individual agenda related to their marital conflict, it is
        unclear. The Court, though, is bothered by a pattern of behavior
        perpetuated by each, but particularly [Mother].



Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 7 of 21
        34. [Child] testified that the lingering nature of the divorce was
        causing her stress by placing her in the middle of her parents’
        conflict. Despite [Child]’s wishes and the numerous
        admonishments from the various entities above mentioned,
        [Father] has apparently given those considerations little weight.
        His obsession with recording communications has resulted in his
        being found in direct contempt of Court for unauthorized
        recording of the evidentiary hearings.

        35. Though provided preliminary custody of the child, [Mother]
        has used that privilege as a tool to deprive [Father] of meaningful
        parenting. No co-parenting is encouraged by her. Her testimony
        at the final hearing that “I want to be the parent in charge”
        amplifies her disconnect. She clearly desires custodial care to
        control rather than to nurture any meaningful relationship
        between the child and her father. Even when confronted with
        consequences of her behavior, she chooses to retain her self-
        serving perspective by becoming even more entrenched in her
        attitude and actions.

        36. [Child] was adamant that she wanted to reside with her
        mother and have limited contact with [Father]. The Court is
        mandated to consider [Child]’s wishes and equate [sic] the
        appropriate weight to said testimony given [Child]’s age.
        However, [Mother] has discouraged [Child] from having a
        relationship with her father, in effect “alienating” her from him.
        Dr. Ehrmann alluded to the same in his Parent Coordination
        Summary report. The Court simply cannot ignore the toxic
        effect of [Mother]’s conduct on the relationship between the child
        and her father.

        37. Ultimately, neither party has made a compelling
        presentation supporting their ability to effectively place the
        child’s best interests above their own. However, the Court is
        somewhat encouraged by [Father]’s counseling efforts as recent
        progress appears to have been made on his part. For this reason,
        the Court finds that it is in the best interest of the child for

Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 8 of 21
        [Father] to have primary physical custody. Based upon the
        recommendation of Dr. Ferraro, [Mother] shall have primary
        legal custody in even[-]numbered years and [Father] shall have
        primary legal custody in odd[-]numbered years.

        38. The Court is not incline[d] to restrict [Mother]’s parenting
        time with her daughter. The mandates of I.C. [§] 31-17-4-2 have
        not been met in that [Child]’s physical health is not endangered
        nor will her emotional development be significantly impaired if
        the Court awards [Mother] parenting time. As such, the Court
        orders that [Mother] receive parenting time pursuant to the
        Indiana Parenting Time Guidelines which are adopted herein in
        their entirety.

        39. Based upon the child’s desires and the parties’ ongoing
        conflicts, the Court finds that a deviation in the Parenting Time
        Guidelines is appropriate as follows:

                i) beginning the first Friday after issuance of this
                Decree, the parties shall alternate parenting time on a
                weekly basis with [Father] exercising the first full
                week;

                ii) parenting time exchanges shall occur each Friday
                at 6:00 P.M. or after any school extracurricular
                activity;

                iii) there shall be no mid-week parenting time
                exchanges and no additional parenting time
                opportunities absent specific written agreement of the
                parties;

                iv) holiday parenting time is vacated and shall occur
                as it falls on each parent’s visitation period; and,




Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 9 of 21
                      v) parenting time during extended vacation periods,
                      (i.e., Fall, Spring, Winter) shall follow the Indiana
                      Parenting Time Guidelines.

              40. By separate order of this Court dated March 5, 2015, the
              Court appointed Joseph Walterman, Esq. as [Child]’s Guardian
              Ad Litem. In representing [Child]’s interests herein, the Court
              anticipates the Guardian Ad Litem will provide reports from time
              to time in order to chronicle the parties’ adherence to this Order,
              advance issues and concerns raised by [the] ward and report
              future conduct that may endanger [Child]’s mental welfare or the
              integrity of her physical person. Pursuant to the percentages set
              forth below in the Child Support Worksheet, [Mother] shall be
              responsible for 15% and [Father] for 85% of the costs associated
              with Mr. Walterman’s appointment herein.


      Appellant’s App. at 19-24 (emphases original). Father filed a motion to correct

      error, which the dissolution court denied in relevant part. This appeal ensued.


                                    Discussion and Decision
                                            Standard of Review

[4]   The dissolution court entered findings and conclusions sua sponte. Our

      standard of review in such cases is well-settled:


              [W]e apply a two-tiered standard of review. Vega v. Allen County
              Dep’t of Family & Children (In re J.V.), 875 N.E.2d 395, 402 (Ind.
              Ct. App. 2007)[, trans. denied]. We may not set aside the findings
              or judgment unless they are clearly erroneous. Ind. Trial R.
              52(A); Perrine v. Marion County Office of Child Servs., 866 N.E.2d
269, 273 (Ind. Ct. App. 2007). In our review, we first consider
              whether the evidence supports the factual findings. Perrine, 866
N.E.2d at 273. Second, we consider whether the findings
              support the judgment. Id. “Findings are clearly erroneous only

      Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 10 of 21
              when the record contains no facts to support them either directly
              or by inference.” Id.; Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind.
              1996). A judgment is clearly erroneous if it relies on an incorrect
              legal standard. Perrine, 866 N.E.2d at 273. We give due regard
              to the trial court’s ability to assess the credibility of witnesses.
              T.R. 52(A). While we defer substantially to findings of fact, we
              do not do so to conclusions of law. Perrine, 866 N.E.2d at 274.
              We do not reweigh the evidence; rather we consider the evidence
              most favorable to the judgment with all reasonable inferences
              drawn in favor of the judgment. Id.


      Zivot v. London, 981 N.E.2d 129, 134-35 (Ind. Ct. App. 2012).


[5]   Child custody determinations fall squarely within the discretion of the

      dissolution court and will not be disturbed except for an abuse of discretion.

      Troyer v. Troyer, 987 N.E.2d 1130, 1145 (Ind. Ct. App. 2013), trans. denied.

      “‘The trial court is in a position to see the parties, observe their conduct and

      demeanor, and hear their testimony; therefore, its decision receives

      considerable deference in an appellate court.’” Id. (quoting Trost-Steffen v.

      Steffen, 772 N.E.2d 500, 509 (Ind. Ct. App. 2002), trans. denied). We will not

      reverse the trial court’s decision unless it is against the logic and effect of the

      facts and circumstances before it or the reasonable inferences drawn therefrom.

      Id. “‘On review, we will not reweigh evidence, judge the credibility of the

      witnesses, or substitute our judgment for that of the trial court.’” Id. (quoting

      Farag v. DeLawter, 743 N.E.2d 366, 368 (Ind. Ct. App. 2001)).




      Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 11 of 21
                                    Indiana Code Section 31-17-2-8

[6]   In making the custody determinations here, the dissolution court was required

      to follow Indiana Code Section 31-17-2-8, which provides:


              The court shall determine custody and enter a custody order in
              accordance with the best interests of the child. In determining
              the best interests of the child, there is no presumption favoring
              either parent. The court shall consider all relevant factors,
              including the following:

              (1) The age and sex of the child.

              (2) The wishes of the child’s parent or parents.

              (3) The wishes of the child, with more consideration given to the
              child’s wishes if the child is at least fourteen (14) years of age.

              (4) The interaction and interrelationship of the child with:

                      (A) the child's parent or parents;

                      (B) the child’s sibling; and

                      (C) any other person who may significantly affect the
                      child’s best interests.

              (5) The child’s adjustment to the child’s:

                      (A) home;

                      (B) school; and

                      (C) community.

              (6) The mental and physical health of all individuals involved.

      Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 12 of 21
              (7) Evidence of a pattern of domestic or family violence by either
              parent.

              (8) Evidence that the child has been cared for by a de facto
              custodian, and if the evidence is sufficient, the court shall
              consider the factors described in section 8.5(b) of this chapter.


                                          Issue One: Legal Custody

[7]   Father first contends that the dissolution court erred when it ordered that the

      parties alternate legal custody of Child on an annual basis. Father maintains

      that that arrangement “violates Indiana’s prohibition against an automatic

      change of custody.” Appellant’s Br. at 15. In particular, Father states that the

      dissolution court’s order on legal custody “fails to require a substantial change

      of circumstances of the factors considered by the trial court in an initial custody

      order as required by I.C. § 31-14-13-6.”1 Id. at 16.


[8]   In support of his contention on this issue, Father cites our supreme court’s

      opinion in Bojrab v. Bojrab, 810 N.E.2d 1008 (Ind. 2004). But we find Bojrab

      inapposite. In Bojrab, the dissolution decree provided as follows:


              [The wife] is granted the custody of the parties’ minor
              children. . . . The best interests of the children are served by
              requiring that they remain in the Allen County, Indiana
              community. Accordingly, the grant of custody of the parties’
              minor children is subject to maintaining their residence in Allen




      1
         We note that Father cites the wrong statute in support of this contention. Indiana Code Section 31-14-13-6
      pertains to custody determinations in paternity actions, not dissolution proceedings. Father should have
      cited Indiana Code Section 31-17-2-21.

      Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016           Page 13 of 21
        County, Indiana. In the event the [wife] decides to relocate
        outside Allen County, Indiana, without the agreement of the
        [husband] or further order of this court, custody of the children
        shall be granted to the [husband]. . . .


Id. at 1011. Both parties appealed, and, on transfer, our supreme court

addressed the issue of whether the dissolution court erred when it conditioned

Wife’s custody of the parties’ children on her continuing to reside in Allen

County. Our supreme court held:


        We agree that a trial court may not prospectively order an
        automatic change of custody in the event of any significant future
        relocation by the wife. The decree does contain language
        ordering that, in the event the wife unilaterally decides to relocate
        outside Allen County, Indiana, “custody of the children shall be
        granted to the [husband].” This language is inconsistent with the
        requirements of the custody modification statute, Indiana Code §
        31-17-2-21. Immediately preceding such language declaring a
        conditional future change of custody, however, the decree states:
        “the grant of custody of the parties’ minor children is subject to
        maintaining their residence in Allen County, Indiana.” There is
        a significant difference between the two phrases. One purports to
        automatically change custody upon the happening of a future
        event; the other declares that the present award of custody is
        conditioned upon the continuation of the children’s place of
        residence. While the automatic future custody modification violates the
        custody modification statute, the conditional determination of present
        custody does not. The latter is a determination of present custody
        under carefully designated conditions. Upon a violation of said
        conditions by the wife as custodial parent, the basis for the
        custody order is undermined, and the husband may seek a
        change in custody pursuant to the custody modification statute.
        This is consistent with the operation of Indiana Code § 31-17-2-
        23, which establishes procedures that apply when a person who

Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 14 of 21
              has been awarded child custody intends to relocate outside
              Indiana or more than 100 miles from the existing residence. The
              statute calls for a notice by the relocating party and, upon request
              of either party, “a hearing for the purposes of reviewing and
              modifying, if appropriate, the custody, visitation, and support
              orders.” Ind. Code § 31-17-2-23(b) (emphasis added). Construed
              in this manner, the trial court’s custody order is not improper.
              We understand this to be the position of the Court of Appeals,
              which we find correct.


      Id. at 1012-13 (some emphasis added).


[9]   Again, Father maintains that the dissolution court’s order in this case

      constitutes an “automatic future custody modification” in violation of the

      custody modification statute. See id. at 1012. We disagree. The legal custody

      order is not based on a future change of the factors relevant to modification of

      custody under Indiana Code Section 31-17-2-21. Rather, the dissolution court

      carefully crafted a legal custody arrangement, whereby the parties alternate

      legal custody, based upon the court’s determination of the relevant statutory

      factors at this time. If a substantial change of circumstances occurs in the

      future, either party may seek modification of the legal custody order. We hold

      that, given the evidence that the parties would be unable to share joint legal

      custody, and given that the dissolution court found that awarding sole legal

      custody to one parent for the short remainder of Child’s minority was not

      warranted, this carefully-crafted order is appropriate and consistent with

      relevant statutory and case law.




      Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 15 of 21
[10]   Father also contends that alternating legal custody is not in Child’s best

       interests. In particular, Father maintains that “[Child]’s boundaries and

       expectations will, at a minimum, shift every year when legal custody changes.”

       Appellant’s Br. at 18. And Father asserts that the order “places [Child] in a

       situation where she may develop a personality disorder and where she will

       become more exposed to Mother’s behavior to alienate her from Father.” Id.

       But Father’s contentions amount to a request that we reweigh the evidence,

       which we will not do.


[11]   The dissolution court found that “neither party has made a compelling

       presentation supporting their ability to effectively place the child’s best interests

       above their own.” Appellant’s App. at 23. Accordingly, the dissolution court

       adopted Dr. Ferraro’s recommendation that legal custody alternate between

       Father and Mother annually. In support of that recommendation, Dr. Ferraro

       stated as follows:

               Both parents appear largely able to make sound decisions as
               relates to their daughter’s educational and medical needs and it is
               unlikely that [Child] would suffer were either of them to be
               authorized to do so, particularly so long as the decision maker
               remained involved in their own individual and, for [Father],
               parent-child therapy so as to maximize the likelihood that
               [Child]’s voice would be heard in decisions made on her behalf in
               these arena[s]. . . .


       Id. at 163. Dr. Ferraro further stated that the


               alternating structure is established in part so as to mitigate any
               potential or likelihood that with Sole Legal Custodial Authority,

       Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 16 of 21
               one parent could misuse their authority in a fashion less attuned
               to the needs and best interests of their daughter in any sustained
               or ongoing fashion. This custodial structure is also
               recommended in an effort to establish each parent’s viability as
               an equal and capable parent, despite their current views to the
               contrary. . . .


       Id. at 163-64.


[12]   The dissolution court’s findings and conclusions relevant to legal custody show

       that it carefully considered the evidence, including the recommendations of

       psychologists, as well as the parties’ testimony. We cannot say that the legal

       custody order is not in Child’s best interests. The dissolution court did not

       abuse its discretion when it ordered that the parties alternate legal custody

       annually.


                                       Issue Two: Parenting Time

[13]   Father next contends that the dissolution court erred when it ordered that

       Mother exercise parenting time for one week every other week. In particular,

       Father maintains that the parenting time order cannot be reconciled with the

       dissolution court’s Finding No. 36, which provides as follows:

               [Child] was adamant that she wanted to reside with her mother
               and have limited contact with [Father]. The Court is mandated
               to consider [Child]’s wishes and equate [sic] the appropriate
               weight to said testimony given [Child]’s age. However, [Mother]
               has discouraged [Child] from having a relationship with her
               father, in effect “alienating” her from him. Dr. Ehrmann alluded
               to the same in his Parent Coordination Summary report. The


       Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 17 of 21
               Court simply cannot ignore the toxic effect of [Mother]’s conduct
               on the relationship between the child and her father.


       Appellant’s App. at 22-23. Again, we cannot agree.


[14]   Indiana Code Section 31-17-4-1 provides that a parent not granted custody of a

       child is entitled to reasonable parenting time rights unless the court finds, after a

       hearing, that parenting time by the noncustodial parent might endanger the

       child’s physical health or significantly impair the child’s emotional

       development. Father asserts that, because the dissolution court found that

       Mother has a “toxic effect” on Child’s relationship with Father, Appellant’s

       App. at 23, and because Dr. Ehrmann testified that Mother’s role in alienating

       Child from Father was “detrimental” to Child, Tr. at 381, the dissolution court

       was required to restrict Mother’s parenting time.


[15]   In responding to Father’s motion to correct error on this issue, the dissolution

       court stated as follows:

               Much like this entire case, [Father]’s motion reflects his
               continued difficulty focusing on his child’s best interests versus
               his own. As Finding #11 and 32 and 33 and 34 and 36 indicate,
               this is a teen [who] is most comfortable with her mother, even if
               that is due to [Mother]’s alienation attempts[. I]t makes little
               sense at this stage to add to the young lady’s stress by over[ly-]
               restricting time with a parent she is most comfortable with.


       Appellant’s App. at 36. In Finding No. 11, the dissolution court found that

       Child “wishes to live with [Mother] and have little or not [sic] parenting time

       with her Father.” Id. at 19. Finding No. 32 states in relevant part that both

       Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 18 of 21
       parents have “failed miserably in their ability to willingly and ably

       communicate and cooperate to advance [Child]’s welfare.” Id. at 22. And

       Findings No. 33 and 34 also refer to bad behavior by both parties with respect

       to parenting Child.


[16]   Thus, the dissolution court’s findings show that both Mother and Father have

       engaged in behaviors that have negatively impacted Child. While the

       dissolution court found that Mother’s “pattern of behavior” is of “particular”

       concern, id. at 22, the court also appears to have properly considered Child’s

       wishes in the matter when it stated that it did not want to “add to [Child]’s

       stress by over[ly-]restricting time” with Mother, id. at 36. In other words, given

       Child’s clear wish that she live with Mother full time, the dissolution court

       concluded that depriving Child of ample time with Mother would likely harm

       Child. We cannot say that the dissolution court abused its discretion when it

       awarded Mother one week of parenting time every other week.


                                          Issue Three: Counseling

[17]   Father contends that the dissolution court abused its discretion when it did not

       adopt Dr. Ferraro’s recommendation that “Mother participate in extensive

       counseling for a period of years, not months.” Appellant’s Br. at 21. Father’s

       argument in support of this contention is similar to his argument in support of

       the first two issues. The dissolution court was entitled to accept or reject Dr.

       Ferraro’s recommendations in whole or in part. Father has not demonstrated

       an abuse of discretion on this issue.


       Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 19 of 21
                 Issue Four: Clarification of Order on Motion to Correct Error

[18]   Finally, Father contends that the dissolution court’s order on his motion to

       correct error “is inconsistent with the custody order.” Id. at 23. In particular,

       in response to Father’s argument that the dissolution court erred in ordering

       that the parties alternate legal custody, the dissolution court stated as follows:

               The Court finds no uncorrected error of law or fact associated
               with this claim. [Father] is not incorrect that there is little if any
               evidence that [Mother] can co-parent with [Father] and equally
               there is meager evidence that [Father]’s abilities are any more
               advanced than [Mother]’s. This was one of the primary reasons
               the Court chose to: (1) place custody with the Father; and (2) to
               assure that [Child] had the opportunity to benefit from both
               parents’ input.


       Appellant’s App. at 36. Father maintains that the dissolution court’s reference

       to placing “custody” with him is “unclear.” Appellant’s Br. at 23. In

       particular, Father states that the dissolution court’s ruling on the motion to

       correct error “only makes sense if it is awarding Father legal custody to make

       decisions on behalf of [Child], but still allow parenting time with Mother

       because [Child] is closely bonded and aligned with her.” Id. at 24.


[19]   While it is somewhat confusing that the dissolution court would reference

       physical custody in a response to Father’s argument regarding legal custody, we

       cannot say that remand is necessary to clarify the order. The dissolution court

       awarded Father physical custody of Child, with Mother exercising generous

       parenting time, and the court ordered the parties to alternate legal custody

       annually. Because the dissolution court’s order is clear on these issues, we
       Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 20 of 21
       cannot say that the court’s order on Father’s motion to correct error needs

       clarification.


                                                  Conclusion

[20]   The dissolution court here was faced with extremely difficult decisions in a very

       close case on the questions of legal and physical custody. As the court’s

       findings indicate, both Father and Mother have exhibited poor behavior with

       regard to parenting Child since their separation. While the dissolution court

       emphasized Mother’s deficiencies in parenting skills, the court was also critical

       of Father’s parenting skills. And, given Child’s age, the court could not ignore

       Child’s sincere wishes that she live with Mother full time.


[21]   No dissolution decree can entirely rectify or ameliorate the stressful and

       distressful family relationships on full display in this record. While another

       court may well have entered a different decree, that does not mean that the

       court in this case abused its discretion. The dissolution court fashioned orders

       on legal custody and parenting time that accommodate the wishes of the

       teenaged child while balancing the role of each parent in her life. We cannot

       say that the dissolution court abused its discretion in its orders on legal custody

       of Child or parenting time. And the dissolution court’s order on Father’s

       motion to correct error does not require clarification.


[22]   Affirmed.


       Robb, J., and Crone, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 41A01-1508-DR-1021 | April 21, 2016   Page 21 of 21